             Case 1:20-cv-01169-EGS Document 14 Filed 09/30/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT,                                          )
                                                             )
                 Plaintiff,                                  )
                                                             )
        v.                                                   )       Case No. 20-cv-1169 (EGS)
                                                             )
U.S. DEPARTMENT OF THE TREASURY, et al.,                     )
                                                             )
                 Defendants.                                 )
                                                             )

                                   JOINT STATUS REPORT

        This Freedom of Information Act case involves four requests for emails concerning the

novel coronavirus sent by officials of the Departments of Health and Human Services (HHS),

State, and the Treasury, as well as the Centers for Medicare and Medicaid Services (CMS). Each

request specifies a list of custodians and seeks sent emails including any of forty-three (43)

search terms.

        The parties are continuing their discussions of possible ways to reduce the volume of

potentially responsive records before the agencies begin to process them. The parties have

reached narrowing agreements as to State and Treasury, and are working to reach a similar

agreement as to CMS and HHS. The parties will meet and confer again on or before October 9,

2020, and request the Court’s leave to file another joint status report on or before October 30,

2020.

                                                      Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Director, Federal Programs Branch
        Case 1:20-cv-01169-EGS Document 14 Filed 09/30/20 Page 2 of 2




                                          /s/ James Bickford
                                          JAMES BICKFORD
                                          Trial Attorney (N.Y. Bar No. 5163498)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

                                          Counsel for Defendants

                                                 and


                                          /s/ Christine H. Monahan
                                          Christine H. Monahan
                                          D.C. Bar # 1035590
                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 869-5244
                                          christine.monahan@americanoversight.org

                                          Counsel for Plaintiff
Date: September 30, 2020




                                    -2-
